

116 SRES 369 IS: Recognizing the contributions of the Montagnard indigenous tribespeople of the Central Highlands of Vietnam to the United States Armed Forces during the Vietnam War, and condemning the ongoing violation of human rights by the Government of the Socialist Republic of Vietnam. 
U.S. Senate
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 369IN THE SENATE OF THE UNITED STATESOctober 22, 2019Mr. Burr (for himself and Mr. Tillis) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONRecognizing the contributions of the Montagnard indigenous tribespeople of the Central Highlands of
			 Vietnam to the United States Armed Forces during the Vietnam War, and
			 condemning the ongoing violation of human rights by the Government of the
			 Socialist Republic of Vietnam. 
	
 Whereas the Montagnards are an indigenous tribespeople living in Vietnam's Central Highlands region;
 Whereas the Montagnards were driven into the mountains by invading Vietnamese and Cambodians in the 9th century;
 Whereas French Roman Catholic missionaries converted many of the Montagnards in the 19th century and American Protestant missionaries subsequently converted many to various Protestant sects;
 Whereas, during the 1960s, the United States Mission in Saigon, the Central Intelligence Agency (CIA), and United States Army Special Forces, also known as the Green Berets, trained the Montagnards in unconventional warfare;
 Whereas an estimated 61,000 Montagnards, out of an estimated population of 1,000,000, fought alongside the United States and the Army of the Republic of Vietnam (ARVN) forces against the North Vietnamese Army and the Viet Cong;
 Whereas the Central Intelligence Agency, United States Special Forces, and the Montagnards cooperated on the Village Defense Program, a forerunner to the War's Strategic Hamlet Program, and an estimated 43,000 Montagnards were organized into Civilian Irregular Defense Groups (CIDGs) to provide protection for the areas around the CIDGs' operational bases;
 Whereas, at its peak, the CIDGs had approximately 50 operational bases, with each base containing a contingent of two United States Army officers and ten enlisted men, and an ARVN unit of the same size, and each base trained 200 to 700 Montagnards, or strikers;
 Whereas another 18,000 Montagnards were reportedly enlisted into mobile strike forces, and various historical accounts describe a strong bond between the United States Special Forces and the Montagnards, in contrast to Vietnamese Special Forces and ARVN troops;
 Whereas the lives of thousands of members of the United States Armed Forces were saved as a result of the heroic actions of the Montagnards, who fought loyally and bravely alongside United States Special Forces in the Vietnam War;
 Whereas, after the fall of the Republic of Vietnam in 1975, thousands of Montagnards fled across the border into Cambodia to escape persecution;
 Whereas the Government of the reunified Vietnamese nation, renamed the Socialist Republic of Vietnam, deeply distrusted the Montagnards who had sided with the United States and ARVN forces and subjected them to imprisonment and various forms of discrimination and oppression after the Vietnam War ended;
 Whereas, after the Vietnam War, the United States Government resettled large numbers of Montagnards, mostly in North Carolina, and an estimated several thousand Montagnards currently reside in North Carolina, which is the largest population of Montagnards residing outside of Vietnam;
 Whereas the Socialist Republic of Vietnam currently remains a one-party state, ruled and controlled by the Communist Party of Vietnam (CPV), which continues to restrict freedom of religion, movement, land and property rights, and political expression;
 Whereas officials of the Government of Vietnam have forced Montagnards to publicly denounce their religion, arrested and imprisoned Montagnards who organized public demonstrations, and mistreated Montagnards in detention;
 Whereas some Montagnard Americans have complained that Vietnamese authorities either have prevented them from visiting Vietnam or have subjected them to interrogation upon re-entering the country on visits;
 Whereas the Department of State’s 2018 Country Reports on Human Rights Practices (2018 Human Rights Report) documents that, despite Vietnam’s significant economic growth, some indigenous and ethnic minority communities benefited little from improved economic conditions, even though such communities formed a majority of the population in certain areas, including the Northwest and Central Highlands and portions of the Mekong Delta;
 Whereas the 2018 Human Rights Report states that, although Vietnamese law prohibits discrimination against ethnic minorities, such social discrimination was longstanding and persistent, notably in the Central Highlands;
 Whereas the 2018 Human Rights Report documents that land rights protesters have reported regular instances of government authorities physically harassing and intimidating them at land expropriation sites around the country, or arresting local residents for causing public disorder;
 Whereas the United States Commission on International Religious Freedom (USCIRF) references in its 2019 Annual Report (the 2019 USCIRF Report) the accounts of Montagnards being publicly berated and humiliated for their affiliation with the unrecognized Evangelical Church of Christ;
 Whereas the 2019 USCIRF Report documents that one-quarter of prisoners of conscience were minority religious groups, including the Montagnards;
 Whereas the 2019 USCIRF Report estimates that 10,000 individuals in the Central Highlands are refused ID cards, household registration, and birth certificates by local authorities in retaliation for refusing to renounce their faith; and
 Whereas USCIRF has recommended every year since 2002 that Vietnam be designated a Country of Particular Concern (CPC) under the International Religious Freedom Act of 1998 (Public Law 105–292) due to systematic, ongoing, egregious violations of religious freedom: Now, therefore, be it
	
 That the Senate— (1)recognizes the contributions of the Montagnards who fought loyally and bravely with United States Armed Forces during the Vietnam War and who continue to suffer persecution in Vietnam as a result of this relationship;
 (2)condemns ongoing actions by the Government of Vietnam to suppress basic human rights and civil liberties for all its citizens;
 (3)calls on the Government of Vietnam to allow human rights groups access to all regions of the country and to end restrictions of basic human rights, including the right for Montagnards to practice their Christian faith freely, the right to land and property, freedom of movement, the right to retain ethnic identity and culture, and access to an adequate standard of living; and
 (4)urges the President and Congress to develop policies that support Montagnards and other marginalized ethnic minority and indigenous populations in Vietnam and reflect United States interests and commitment to upholding human rights and democracy abroad.